Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 1117813. Although the claims at issue are not identical, they are not patentably distinct from each other because it appears the only difference between the immediate application’s claim 1 and the PAT 1117813 claim 11 is the step of estimating ambiguities in the carrier phase of the NSS signals observed instead of “NSS multi-frequency signals”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Wang (CN 107070533 A).


Regarding claims 7-8 and 10, Wang discloses a method comprising:
observing, by a global or regional navigation satellite system receiver, hereinafter abbreviated as NSS receiver, NSS signals from a plurality of NSS satellites over multiple epochs, or obtaining such observed signals (the outdoor unit comprises a satellite antenna, a plurality of receivers respectively connected communication with the satellite antenna and to achieve different satellite data communication function, Abstract); 
receiving, at a first point in time, information, hereinafter referred to as "correction information", suitable for correcting observations useful for estimating at least one of: carrier phase ambiguities and a position of at least one NSS receiver, wherein the correction information comprises at least one of: satellite orbit correction information, satellite clock correction information, ionospheric correction information, and tropospheric correction information (outdoor unit 2 comprises an information processing device 20, last paragraph at page 3)(the processing device collect and correct information from Beidou and GNSS system individually at the first time instant);
refraining, for at least one application configured for potentially making use of the correction information, from using the correction information, or ambiguities in the carrier phase of the observed NSS signals, estimated using the correction information, or at least a positioning solution computed using said estimated ambiguities, at least until receiving, at a second point in time after the first point in time, information, hereinafter referred to as "post-broadcast integrity information", indicating that a sufficient trust can be placed in a correctness of the correction information received at the first point in time (then calculating the difference correction of broadcast, so as to finish the satellite difference positioning reference station function, at the same time or separate according to received from the broadcast message and the signal quality estimate of the satellite communication system or satellite navigation positioning system, an information processing device 20 for satellite system availability verification, paragraph 1 at page 4)(calculation of difference correction is a process of comparing residuals); and, 
after post-broadcast integrity information has been received, which indicates that a sufficient trust (the selected optimal communication channel, communication channel quality estimation and data analyzing and processing working)(an optimal decision is a trust established). can be placed in the correctness of the correction information received at the first point in time, estimating ambiguities in the carrier phase of the observed signals using the correction information received at the first point in time, or, if ambiguities had already been estimated, using the estimated ambiguities or using the positioning solution computed based thereon.
Regarding claim 9, Wang discloses method of claim 8, carried out by an apparatus or system having no NSS receiver (information processing device 20 may be an indoor unit 2 internal standard server, such server, Windows Server to finish different satellite communication function on in the server by deploying a different Web service, paragraph 1 at page 4)(also see Fig. 1, outdoor unit 2 is a server/processing device which has no NSS receiver).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov